DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
2.	The status of the claims as filed in the reply dated 10/26/2020 are as follows:	Claims 5-6 and 18-20 are canceled,
	Claims 16 and 17 are withdrawn,
	Claims 1-4, 7-18, and 21-25 are currently pending. 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


4.	Claim(s) 1-4, 7, 9-15, 18, and 21-24 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Kreinberg et al. (U.S. Patent No. 5,108,055, “Kreinberg”).

Regarding Claim 1, Kreinberg discloses a radiant thermal transfer panel for releasably retaining a tube (figs 1-6), the panel comprising:
(a)    a primary flap (52);
(b)    a standoff having a first leg extending from the primary flap and a second leg (see annotated fig 6 below), the second leg defining a tube contacting surface (see annotated fig 1 below); and



    PNG
    media_image1.png
    665
    569
    media_image1.png
    Greyscale


Regarding Claim 2, Kreinberg further discloses wherein the jaw (see annotated fig 6 above) includes a lever section (38), the lever section sized to overlay a portion the standoff as can be seen in fig 6 above).

Regarding Claim 3, Kreinberg further discloses wherein the jaw (see annotated fig 6 above) is biased to a closed position (when in the configuration of fig 6).

Regarding Claim 4, Kreinberg further discloses wherein lateral flap is connected to the jaw by a resilient bend (see annotated fig 6 below).

    PNG
    media_image2.png
    665
    569
    media_image2.png
    Greyscale


Regarding Claim 7, Kreinberg further discloses wherein the lateral flap is connected to the jaw by a resilient bend (see annotated fig 6 below) and the jaw is moveable between a closed position (fig 6) and an open position (fig 6), and the resilient bend biasing the jaw to the closed position (as it helps hold the jaw in place when in the closed position).

    PNG
    media_image3.png
    665
    569
    media_image3.png
    Greyscale

Regarding Claim 12, Kreinberg further discloses wherein the primary flap is planar and the lateral flap is planar (see annotated fig 6 above).

Regarding Claim 13, Kreinberg further discloses wherein a portion (36) of the jaw overlays a portion of the primary flap (52). 

Regarding Claim 15, Kreinberg further discloses wherein the tube retaining surface is concave and the tube contacting surface is concave (see annotated fig 6 above). 

Regarding Claim 21, Kreinberg further discloses wherein the primary flap (52) has a width and a length in a first plane (see annotated fig 3 below) and a thickness in a second plane, the second plane being perpendicular to the first plane and the width and the length being greater than the thickness (as evident in fig 3 below); and the lateral flap extending along the length of the primary flap in the first plane and being substantially coplanar with the primary flap in the first plane (on the plane of which they are in contact).

    PNG
    media_image4.png
    604
    428
    media_image4.png
    Greyscale

Regarding Claim 22, Kreinberg further discloses wherein the jaw (see annotated fig 6 below) includes a lever section (38), the lever section sized to overlay a portion the standoff (see fig 6 below).

    PNG
    media_image3.png
    665
    569
    media_image3.png
    Greyscale

	Regarding Claim 23, Kreinberg further discloses wherein the jaw (see annotated fig 6 above) is biased to a closed position (when in the configuration shown in fig 6).

	Regarding Claim 24, Kreinberg further discloses wherein the lateral flap (see annotated fig 6 below) is connected to the jaw by a resilient bend and the jaw is moveable between a closed position (fig 6) and an open position (fig 6), and the resilient bend biasing the jaw to the closed position (at it contributes in keeping the jaw in the closed position).


    PNG
    media_image3.png
    665
    569
    media_image3.png
    Greyscale


Response to Arguments
5.	Applicant’s arguments, see notice of appeal, filed 1/25/2021, with respect to the rejection(s) of the claim(s) under 102(a) and 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. Specifically, the argument that Reichel does not teach a single continuous piece of sheet metal was found persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of Kreinberg.


Allowable Subject Matter
6.	Claims 8 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not anticipate or render obvious the combination set forth in the dependent claims 8 and 25. Specifically, the limitations providing a second standoff and second lateral fold extending from the primary flap. Kreinberg, considered the closest prior art, teach providing a standoff and lateral from a primary flap. However, Kreinberg fails to teach providing a second standoff and second lateral extending from the primary flap. The prior art fails to render this obvious and thus these claims are allowable over the prior art. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763